Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered August 29, 1977, convicting him of two counts each of grand larceny in the second degree and issuing a bad check, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. Among the other errors in this case, the refusal of the Trial Judge to charge that the complaining witness was an interested witness was a substantial error, particularly since the result depended solely on his testimony. Hopkins, J. P., Titone, Shapiro and O’Connor, JJ., concur.